11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                            JUDGMENT


Carol Johnene Morris,                                       * From the 142nd District Court
                                                              of Midland County,
                                                              Trial Court No. TX13106.

Vs. No. 11-13-00031-CV                                      * February 21, 2013

Midland Central Appraisal District,                         * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s opinion, the appeal
is dismissed for want of jurisdiction.